Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 09/13/2022 has been entered. New claim 16 is added. Claims 1 and 4-16 are pending and currently under consideration.

In the reply filed on 06/13/2022, Applicant elected with traverse the following species with traverse: (1). the LRP5 and LRP6 binding polypeptide corresponding to claim 1 CDR SEQ ID NOS: 43, 44, 45, and 52, 53, 54, claim 4 (v) SEQ ID NOs:59 and 62, and claim 5 SEQ ID NO:65; (2). the PD-1 antibody corresponding to 1 (iii), VH CDRs SEQ ID NOs:13, 14, and 15, and VL CDRs SEQ ID NOs:16, 17, and 18. Applicant also elected cancer, gastrointestinal cancer (of claim 12), and colorectal cancer (of claim 13) as a species of hyperproliferative disorder.

Withdrawn Objections and/or Rejections
The rejection of claims 4, 12, and 14-15 under 35 U.S.C. 112(b) is withdrawn in view of amended claims.
The rejection of claims 1 and 4-11 under 35 U.S.C. 112(a) is withdrawn in view of amended claims.
The objection to claim 4 is withdrawn in view of amended claim. 
Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites a broad recitation, “esophageal cancer” and “biliary tract cancer” and the claim also recites “e.g., gastroesophageal junction cancer” and “e.g., cholangiocarcinoma”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1 and 4-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2017/0174762 A1 (June 22, 2017) in view of US 2017/0334995 A1 (Nov. 23, 2017).
US 2017/0174762 A1 teaches a cross-reactive biparatopic polypeptide capable of specifically binding to LRP5 and LRP6 comprising a first immunoglobulin single variable domain (ISVD) and a second immunoglobulin single variable domain (ISVD), wherein binding of said first ISVD is capable of inhibiting the Wnt1 signalling pathway and binding of said second ISVD is capable of inhibiting the Wnt3a signalling pathway and wherein said first ISVD comprising the amino acid sequence of SEQ ID NO: 4 (CDR1), SEQ ID NO: 5 (CDR2), and SEQ ID NO: 6 (CDR3), which is identical to the first ISVD recited in claim 1 (v); and said second ISVD comprising the amino acid sequence of SEQ ID NO: 13 (CDR1), SEQ ID NO: 14 (CDR2), and SEQ ID NO: 15 (CDR3) (page 3), which is identical to the second ISVD recited in claim 1 (v).  

US 2017/0174762 A1 teaches a polypeptide comprising a first ISVD comprising the amino acid sequence of SEQ ID NO: 20 (page 64), which is identical to the amino acid sequence of SEQ ID NO: 59 of the present application (see sequence alignment A below), and a second ISVD comprising the amino acid sequence of SEQ ID NO: 22 (page 64), which is identical to the amino acid sequence of SEQ ID NO: 62 of the present application. US 2017/0174762 A1 further teaches a polypeptide comprising the amino acid sequence of SEQ ID NO: 26, which is identical to the amino acid sequence of SEQ ID NO: 65 of the present application (see sequence alignment B below). US 2017/0174762 A1 teaches a biparatopic polypeptide comprising an Alb11 domain comprising the amino acid sequence of SEQ ID NO: 24, which is identical the amino acid sequence of SEQ ID NO: 63 of the present application.
US 2017/0174762 A1 teaches that the polypeptides are suitable for cancer treatment (see, e.g., Abstract; page 16, paragraphs [0201]-[0203]). The cancers to be treated include gastrointestinal cancer, such as colorectal cancer (page 16, paragraph [0203]).  US 2017/0174762 A1 teaches that the polypeptides may be used on their own or in combination with other pharmacologically active substances, such as immune modulators/checkpoint inhibitors (page 17, paragraph [0213]).

Sequence Alignment A

    PNG
    media_image1.png
    720
    821
    media_image1.png
    Greyscale

Sequence Alignment B

    PNG
    media_image2.png
    401
    844
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    680
    747
    media_image3.png
    Greyscale


US 2017/0174762 A1 does not teach a method of treating a Wnt-signaling pathway driven cancer comprising administration a combination of a biparatopic polypeptide with a PD-1 antibody comprising heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:13 (HCDR1), SEQ ID NO:14 (HCDR2) and SEQ ID NO:15 (HCDR3) and light chain CDRs comprising the amino acid sequence of SEQ ID NO:16 (LCDR1), SEQ ID NO:17 (LCDR2) and SEQ ID NO:18 (LCDR3).

US 2017/0334995 A1 teaches a PD-1 antibody comprising heavy chain CDRs comprising the amino acid sequence of SEQ ID NO:13 (HCDR1), SEQ ID NO:14 (HCDR2) and SEQ ID NO:15 (HCDR3) and light chain CDRs comprising the amino acid sequence of SEQ ID NO:16 (LCDR1), SEQ ID NO:17 (LCDR2) and SEQ ID NO:18 (LCDR3) (see, e.g., claim 1 (c)). US 2017/0334995 A1 teaches a PD-1 antibody comprising a heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 23 and a light chain variable domain comprising the amino acid sequence of SEQ ID NO: 24 (see Sequence Alignment C). US 2017/0334995 A1 further teaches a PD-1 antibody comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 33 and a light chain comprising the amino acid sequence of SEQ ID NO: 34.

US 2017/0334995 A1 teaches a method of treating cancer comprising administering to a patient in need thereof a therapeutically active effective amount of the anti-PD-1 antibody (claim 35). The cancers to be treated include gastrointestinal cancer, such as colorectal cancer (page 15, paragraph [0246]).  

Sequence Alignment C

    PNG
    media_image4.png
    607
    765
    media_image4.png
    Greyscale

It would have been obvious for one skilled in the art to treat gastrointestinal cancer, such as colorectal cancer, comprising administration a combination of a biparatopic polypeptide taught by US 2017/0174762 A1 with a PD-1 antibody taught by US 2017/0334995 A1 with a reasonable expectation of success. One would have been motivated to do so because US 2017/0174762 A1 teaches combination therapy of cancer with a biparatopic polypeptide and an immune modulator/checkpoint inhibitor.  Moreover, all the limitations recited in claims 8-11 are well-known in the art and are routinely practiced by one of skill in the art. 

Claims Objections
Claim 4 is objected to because of the following informality: “and (iv) a polypeptide comprising a first ISVD comprising the amino acid sequence of SEQ ID NO:60 and a second ISVD comprising the sequence of SEQ ID NO:62” should be amended to “and (vi) a polypeptide comprising a first ISVD comprising the amino acid sequence of SEQ ID NO:60 and a second ISVD comprising the sequence of SEQ ID NO:62”. Appropriate correction is required.

Conclusion
No claims are allowed.  

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             October 27, 2022